
	
		III
		110th CONGRESS
		2d Session
		S. RES. 729
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2008
			Mr. Alexander (for
			 himself, Mrs. Boxer,
			 Ms. Collins, Mr. Carper, Mr.
			 Warner, Mr. Bingaman,
			 Ms. Snowe, Mr.
			 Salazar, Mrs. Dole, and
			 Mr. Tester) submitted the following
			 resolution; which was referred to the Committee on Environment and Public
			 Works
		
		RESOLUTION
		Expressing the opposition of the Senate to
		  a proposed regulation by the Environmental Protection Agency, now under review
		  in the Office of Management and Budget, that would undercut air quality
		  protections established by Congress in the Clean Air Act Amendments of 1977 for
		  national parks, national wilderness areas, national monuments, and national
		  seashores.
	
	
		Whereas, in 1977, under part C of title I of the Clean Air
			 Act (42 U.S.C. 7470 et seq.), the prevention of significant deterioration (PSD)
			 program was established “to preserve, protect, and enhance the air quality in
			 national parks, national wilderness areas, national monuments, national
			 seashores, and other areas of special national or regional natural,
			 recreational, scenic, or historic value”, which areas are known as class I
			 areas;
		Whereas Congress sought to protect air quality in class I
			 areas through, among other things, the establishment of strict limits on
			 additional amounts of air pollution, known as increments, allowed in class I
			 areas over baseline conditions;
		Whereas Congress required protection of air quality not
			 just from long-term pollution increases, but also from short-term fluctuations
			 and spikes, and Congress therefore created and required both annual and
			 short-term increments;
		Whereas, on June 6, 2007, the Environmental Protection
			 Agency (EPA) proposed a rule under the PSD program that would replace the
			 congressionally-established short-term pollution increments with less
			 protective annual average emission rates;
		Whereas, according to the National Park Service Comments
			 on EPA’s Proposed Rule Regarding PSD Increment Modeling Procedures
			 Clarification/Modification (ER No.: DEC–06/0006), “the protection of short term
			 PSD increments cannot be assured using annual average emission rates”, and the
			 proposed rule “ignores … reality”;
		Whereas EPA’s proposed rule would make multiple additional
			 changes to the PSD program that conflict with Congress’s statutory scheme, set
			 forth in section 160 of the Clean Air Act (42 U.S.C. 7470), to preserve,
			 protect, and enhance the air quality in national parks, national wilderness
			 areas, national monuments, national seashores, and other areas of special
			 national or regional natural, recreational, scenic, or historic
			 value;
		Whereas during EPA's initial review of the PSD proposal in
			 2007, each of EPA’s 10 regional offices expressed grave concerns that the
			 changes to the PSD program proposed by EPA would undermine protection of air
			 quality in class I areas;
		Whereas EPA submitted a proposed PSD rule to the Office of
			 Management and Budget in October 2008 that did not incorporate the concerns
			 expressed by the National Park Service and EPA regional offices;
		Whereas half of EPA’s 10 regional administrators formally
			 dissented from the draft final rule now under review in the Office of
			 Management and Budget, and 4 other EPA regional administrators criticized the
			 draft final rule in writing; and
		Whereas the National Park Service and all 10 EPA regional
			 offices have uniformly concluded that EPA’s proposed changes to the PSD program
			 would make it easier for large pollution sources to locate closer to national
			 parks, national wilderness areas, national monuments, and national seashores,
			 leading to more harmful air pollution in these areas: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes that
			 air pollution levels in class I areas can vary significantly over the course of
			 a year, a month, or even a day, and that short-term pollution spikes are
			 capable of endangering visitors, wildlife, and scenic values in national parks,
			 national wilderness areas, national monuments, national seashores, and other
			 class I areas;
			(2)affirms that the
			 PSD program is intended to preserve, protect, and enhance air quality in class
			 I areas not just over the long term, but also over the shorter time periods
			 delineated in the Clean Air Act (42 U.S.C. 7401 et seq.);
			(3)finds that EPA
			 has proposed multiple changes to the PSD program that would conflict with
			 Congress’s statutory scheme to preserve, protect, and enhance the air quality
			 in national parks, national wilderness areas, national monuments, national
			 seashores, and other areas of special natural, recreational, scenic, or
			 historic value; and
			(4)expresses its
			 opposition to EPA’s proposed rule entitled “Prevention of Significant
			 Deterioration New Source Review: Refinement of Increment Modeling Procedures”
			 (72 Fed. Reg. 31372 (June 6, 2007)), and urges the rule be withdrawn.
			
